DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007282606. An English Translation has been provided with the Official Action. 
Claim 1 recites a transesterified oil and fat in which a lauric acid (i.e., C12) content is 5 to 25 wt%, a palmitic acid content is 5 to 25 wt% and a stearic acid content is 10 to 35 wt% with respect to all constituent fatty acids, and a weight ratio of stearic acid/palmitic acid is 0.5 to less than 3.
wherein a rising melting point is 30 to 40oC, a solid fat content of 20oC is 20 to 50%, and solid fat content at 35C is 12% or less.
JP2007282606 recites a transesterified oil and fat (pg. 3, lines 1-2), wherein the saturated fatty acid in the constituent fatty acid is 85% or more (pg. 3, lines 15-20).  Lauric acid (i.e., C12) content of 10-30 wt%, which overlaps the claimed 5 to 25 wt% content of lauric acid.  JP2007282606 also teaches that the addition of palmitic and stearic acids, wherein the ratio of stearic to palmitic acid is greater than or equal to 3 (see pg. 3, lines 12-18).  This overlaps the claimed weight ratio of stearic acid/palmitic acid is 0.5 to 7. The claimed amounts of stearic and palmitic acids are reached when the upper ranges of lauric acid and the C22 contents are followed (i.e., 85-30-10 = 45% remaining fatty acids with a 45% stearic acid: 15% palmitic acid).  Thus, it would have been obvious to use the claimed palmitic acid (i.e.,  5 to 25 wt%) and stearic acid content contents (i.e., 10 to 35 wt%), as JP2007282606 teaches amounts that can touch on these ranges. It is also noted JP2007282606 teaches that when C12 is less than 10% by weight, the roll-in margarine is particularly weak when used in confectionery and bakery applications. Margarine is too soft to manufacture and cannot be made into a sheet. If C22 is less than 2% by weight, the stiffness of margarine will be weak, and if it exceeds 10% by weight, the margarine will be hard and the mouthfeel will be poor. Further, when S / P <3, there is a possibility that graining is likely to occur in margarine (pg. 3, liens 30-40).  
Thus, it would have been obvious to vary these fatty acid contents based on desired stiffness and mouthfeel. 
The middle melting point fats and oils herein are semi-solid fats and oils having a melting point lower than that of the hard stock, and usually have a rising melting point of 20 to 35 ° C (pg,. 3, penultimate paragraph). As the composition has the same interesterified ingredients and overlapping melting points, it would have been obvious that the composition have a similar SFC. Moreover. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.



Claim 3 recites a roll-in oil and fat composition comprising 15 to 80 wt% of the transesterified oil and fat according to claim 1 in an oil phase.
At the bottom of page 3, it is taught that the roll-in product contains the trans esterified oil and fat, along with water, skimmed milk powder and purified salt, and the emulsifier was stearic acid. A monoglyceride and lecithin were used to prepare roll-in margarine using high melting point hard stocks. 
It would have been obvious to vary the amount of transesterified oil used based desired properties of final product (see pg,6 - graining with good spreadability and no cracking).
Claim 4 recites a layered bakery food product using the roll-in oil and fat composition.

Response to Arguments
Applicant's arguments filed August 21, 2021 have been fully considered but they are not persuasive. 
The applicant argues that JP’606 teaches that the oil and fat contains saturated fatty acids with S/P 2 3. When S/P <3, graining occurs in margarine (c.f. paragraph [0008)). Therefore, there is neither teaching nor suggestion in JP’606 toward the claimed content of palmitic acid and stearic acid in now-pending claim 1.
However, it would have been obvious to use the claimed palmitic acid (i.e.,  5 to 25 wt%) and stearic acid content contents (i.e., 10 to 35 wt%), as JP2007282606 teaches amounts that can touch on these ranges. It is also noted JP2007282606 teaches that when C12 is less than 10% by weight, the roll-in margarine is particularly weak when used in confectionery and bakery applications. Margarine is too soft to manufacture and cannot be made into a sheet. If C22 is less than 2% by weight, the stiffness of margarine will be weak, and if it exceeds 10% by weight, the margarine will be hard and the mouthfeel will be poor. Further, when S / P <3, there is a possibility that graining is likely to occur in margarine (pg. 3, liens 30-40).  
Thus, the reference teaches that these amounts can be manipulated to obtain that desired consistency. As to the recitation of “less than 3”.  The prior art only teaches that graining is a possibility.  One skilled in the art would take these other amounts into consideration to graining.  Indeed, the recitation “less than 3” is contrived to avoid the prior and applicant fails to show the critically of the newly recited range. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799